Contracts. — Plaintiff seeks relief in this court following denial of its claims by the Armed Services Board of Contract Appeals. This case comes before the court on defendant’s motion for summary judgment, plaintiff having failed to file a response thereto, although granted five extensions of time. Upon consideration of defendant’s motion, without oral argument, the court concludes that the Armed Services Board of Contract Appeals was correct in holding that plaintiff’s claims were not timely asserted before final payment. On January 7, 1972, by order, the court granted defendant’s motion and dismissed the petition.